 

Exhibit 10.1

 [ex10-1_001.jpg]

 



 

 

  [ex10-1_002.jpg]

 



 

 

  [ex10-1_003.jpg]

 



 

 

  [ex10-1_004.jpg]

 



 

 

  [ex10-1_005.jpg]

  

BORROWER:       PECK ELECTRIC CO.         By: /s/ Jeffrey Peck     Jeffrey Peck,
President of Peck Electric Co.  



 



 

 



 [ex10-1_006.jpg]

 



LENDER:       NBT BANK, NATIONAL ASSOCIATION         By: /s/ Leo D. Cruickshank
    Authorized Signer  



 [ex10-1_007.jpg]

  



 

 

  [ex10-1_008.jpg]

 



 

 

 

[ex10-1_009.jpg] 

  BORROWER:       PECK ELECTRIC CO.         By: /s/ Jeffrey Peck     Jeffrey
Peck, President & CEO



 



  LENDER:       NBT BANK, NATIONAL ASSOCIATION         By: /s/ Leo D.
Cruickshank     Leo D. Cruickshank, Vice President

 

[Signature Page to Addendum to Loan Documents.]

 



 

 